Exhibit February 4, 2009 HARMAN INTERNATIONAL REPORTS SECOND QUARTER FY 2009 RESULTS, QUARTERLY DIVIDEND ● Weak market conditions and unfavorable currency exchange contribute to quarterly net loss ● Over 900 jobs reduced during first half and additional 1100 jobs to be cut by July 2009 ● Balance sheet and cash position remain strong ● Automotive projects on track and several dozen award-winning products introduced ● Preliminary goodwill impairment charge of $325 million Contact:Robert V. Lardon Vice President, Strategy & Investor Relations 203.328.3517 robert.lardon@harman.com Stamford, CT, February 4, 2009 – Harman International Industries, Incorporated (NYSE: HAR) today announced results for the second quarter ended December 31, 2008.Net sales for the second quarter were $756 million, a29 percent decrease compared to $1.066 billion for the same period last year.Loss per diluted share in the second quarter was($5.41) compared to earnings of $0.68 in the same period last year.Excluding restructuring, merger-related costs and preliminary goodwill impairment charges, non-GAAP loss per diluted sharewas($0.18) for the secondquarter compared to non-GAAP earnings of $0.74 for the same period last year. “We are clearly feeling the impact of the current economic turmoil and its effect on buyer confidence,” said Dinesh C. Paliwal, Chairman and CEO.“To align our costs and capacity with this lower demand, we have reduced employment by more than 900 during the first half of this fiscal year – mostly in the US and UK.We intend to reduce another 1,100 jobs within this fiscal year.
